ADMINISTRATIVE ORDER
Pursuant to the provisions of S.C. Const. Art. V § 4,
IT IS ORDERED that in addition to their other duties as circuit court judges, the following judges shall be assigned to preside over the Business Court Regions,
The Honorable R. Lawton McIntosh — Region One
The Honorable George C. James, Jr. — Region Two
The Honorable Maite Murphy — Region Three
The Honorable J. Derham Cole — At Large
The Honorable Alison R. Lee — At Large
IT IS FURTHER ORDERED that in addition to their other duties as circuit court judges, the following judges shall continue to preside over the Business Court Regions,
The Honorable Edward W. Miller — Region One
The Honorable Clifton Newman — Region Two
The Honorable Roger M. Young, Sr. — Region Three
IT IS SO ORDERED.
/s/Jean Hoefer Toal
Chief Justice